UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q [X] Quarterly Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended September30, 2007 or [] Transition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to Commission Exact name of registrant as specified in its charter IRS Employer File Number State or other jurisdiction of incorporation or organization IdentificationNo. 1-5152 PacifiCorp 93-0246090 (An Oregon Corporation) 825 N.E. Multnomah Street Portland, Oregon 97232 503-813-5000 N/A (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90days. YesTNo¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See the definition of “accelerated filer and large accelerated filer” in Rule12b-2 of the Exchange Act. (Check one): Large accelerated filer¨ Accelerated filer¨ Non-accelerated filerT Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act). Yes¨NoT As of October31, 2007, all 357,060,915 outstanding shares of PacifiCorp’s common stock were indirectly owned by MidAmerican Energy Holdings Company. TABLE OF CONTENTS PART I – FINANCIAL INFORMATION Item 1. Financial Statements 3 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 16 Item 3. Quantitative and Qualitative Disclosures about Market Risk 31 Item 4. Controls and Procedures 31 PART II – OTHER INFORMATION Item 1. Legal Proceedings 32 Item 1A. Risk Factors 32 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 32 Item 3. Defaults Upon Senior Securities 32 Item 4. Submission of Matters to a Vote of Security Holders 32 Item 5. Other Information 32 Item 6. Exhibits 32 Signature 33 Exhibit Index 34 2 PART I – FINANCIAL INFORMATION Item 1.Financial Statements. REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors and Shareholders of PacifiCorp: We have reviewed the accompanying consolidated balance sheet of PacifiCorp and its subsidiaries (“PacifiCorp”) as of September30, 2007, and the related consolidated statements of income for the three-month and nine-month periods ended September30, 2007 and 2006, and the related consolidated statements of cash flows for the nine-month periods ended September30, 2007 and 2006. These interim financial statements are the responsibility of PacifiCorp’s management. We conducted our reviews in accordance with the standards of the Public Company Accounting Oversight Board (United States). A review of interim financial information consists principally of applying analytical procedures and making inquiries of persons responsible for financial and accounting matters. It is substantially less in scope than an audit conducted in accordance with the standards of the Public Company Accounting Oversight Board (United States), the objective of which is the expression of an opinion regarding the financial statements taken as a whole. Accordingly, we do not express such an opinion. Based on our reviews, we are not aware of any material modifications that should be made to such consolidated interim financial statements for them to be in conformity with accounting principles generally accepted in the United States of America. We have previously audited, in accordance with the standards of the Public Company Accounting Oversight Board (United States), the consolidated balance sheet of PacifiCorp and its subsidiaries as of December31, 2006, and the related consolidated statements of income, common shareholder’s equity and comprehensive income, and of cash flows for the nine-month period then ended (not presented herein); and in our report dated February27, 2007, we expressed an unqualified opinion on those consolidated financial statements, which included an explanatory paragraph related to the adoption of Statement of Financial Accounting Standards No.158, Employers’ Accounting for Defined Benefit Pension and Other Postretirement Plans – an amendment of FASB Statements No.87, 88, 106, and 132(R). In our opinion, the information set forth in the accompanying consolidated balance sheet as of December31, 2006, is fairly stated, in all material respects, in relation to the consolidated balance sheet from which it has been derived. /s/ Deloitte & Touche LLP Portland, Oregon November2, 2007 3 PACIFICORP AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF INCOME (Unaudited) (Amounts in millions) Three-Month Periods Nine-Month Periods EndedSeptember30, EndedSeptember30, 2007 2006 2007 2006 Revenues $ 1,137 $ 1,097 $ 3,190 $ 3,187 Operating expenses: Energy costs 487 567 1,327 1,451 Operations and maintenance 230 253 747 787 Depreciation and amortization 125 118 368 347 Taxes, other than income taxes 26 27 77 77 Total 868 965 2,519 2,662 Income from operations 269 132 671 525 Interest and other expense (income): Interest expense 76 72 230 210 Interest income (3 ) (3 ) (10 ) (7 ) Allowance for borrowed funds (8 ) (6 ) (24 ) (16 ) Allowance for equity funds (11 ) (6 ) (28 ) (18 ) Other 2 (1 ) - (3 ) Total 56 56 168 166 Income before income tax expense 213 76 503 359 Income tax expense 78 17 164 110 Net income $ 135 $ 59 $ 339 $ 249 The accompanying notes are an integral part of these financial statements. 4 PACIFICORP AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS (Unaudited) (Amounts in millions) As of September30, December31, 2007 2006 ASSETS Current assets: Cash and cash equivalents $ 56 $ 59 Accounts receivable, net 406 342 Unbilled revenue 182 178 Amounts due from affiliates 15 53 Inventories at average costs: Materials and supplies 162 140 Fuel 127 104 Derivative contracts 140 151 Deferred income taxes 75 28 Other 124 57 Total current assets 1,287 1,112 Property, plant and equipment 16,866 15,843 Accumulated depreciation and amortization (6,081 ) (5,842 ) 10,785 10,001 Construction work-in-progress 787 809 Total property, plant and equipment, net 11,572 10,810 Other assets: Regulatory assets 1,318 1,397 Derivative contracts 178 235 Deferred charges and other 282 298 Total other assets 1,778 1,930 Total assets $ 14,637 $ 13,852 The accompanying notes are an integral part of these financial statements. 5 PACIFICORP AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS (Unaudited) (continued) (Amounts in millions) As of September30, December31, 2007 2006 LIABILITIES AND SHAREHOLDERS’ EQUITY Current liabilities: Accounts payable $ 401 $ 385 Amounts due to affiliates 2 1 Accrued employee expenses 118 85 Taxes payable, other than income taxes 63 30 Interest payable 78 57 Derivative contracts 160 110 Long-term debt and capital lease obligations, currently maturing 413 127 Preferred stock subject to mandatory redemption, currently maturing - 38 Short-term debt 206 397 Other 136 135 Total current liabilities 1,577 1,365 Deferred credits: Deferred income taxes 1,665 1,641 Investment tax credits 56 62 Regulatory liabilities 794 822 Derivative contracts 459 504 Pension and other post employment liabilities 513 691 Other 427 374 Total deferred credits 3,914 4,094 Long-term debt and capital lease obligations, net of current maturities 4,166 3,967 Total liabilities 9,657 9,426 Commitments and contingencies (Note5) Shareholders’ equity: Preferred stock 41 41 Common equity: Common shareholder’s capital - 750shares authorized, no par value, 357shares issued and outstanding 3,804 3,600 Retained earnings 1,139 789 Accumulated other comprehensive loss, net (4 ) (4 ) Total common equity 4,939 4,385 Total shareholders’ equity 4,980 4,426 Total liabilities and shareholders’ equity $ 14,637 $ 13,852 The accompanying notes are an integral part of these financial statements. 6 PACIFICORP AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) (Amounts in millions) Nine-Month Periods EndedSeptember30, 2007 2006 Cash flows from operating activities: Net income $ 339 $ 249 Adjustments to reconcile net income to net cash provided by operating activities: Unrealized loss (gain) on derivative contracts, net (4 ) 45 Depreciation and amortization 368 347 Deferred income taxes and investment tax credits, net 17 (32 ) Regulatory asset/liability establishment and amortization (37 ) 22 Other 11 33 Changes in: Accounts receivable, net and other assets (76 ) (67 ) Inventories (45 ) (38 ) Amounts due to/from affiliates - MEHC, net 39 - Accounts payable and other liabilities 38 117 Net cash provided by operating activities 650 676 Cash flows from investing activities: Capital expenditures (1,136 ) (1,113 ) Proceeds from sale of assets 9 - Proceeds from available-for-sale securities 22 78 Purchases of available-for-sale securities (19 ) (80 ) Other 12 (7 ) Net cash used in investing activities (1,112 ) (1,122 ) Cash flows from financing activities: Changes in short-term debt (191 ) (135 ) Proceeds from long-term debt, net of issuance costs 599 346 Proceeds from equity contributions 200 255 Dividends paid (2 ) (18 ) Repayments and redemptions on long-term debt, preferred stock subject to mandatory redemption and capital lease obligations (153 ) (108 ) Other 6 10 Net cash provided by financing activities 459 350 Change in cash and cash equivalents (3 ) (96 ) Cash and cash equivalents at beginning of period 59 164 Cash and cash equivalents at end of period $ 56 $ 68 The accompanying notes are an integral part of these financial statements. 7 PACIFICORP AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) (1)General PacifiCorp (which includes PacifiCorp and its subsidiaries) is a United States electric utility company serving retail customers in portions of the states of Utah, Oregon, Wyoming, Washington, Idaho and California. PacifiCorp generates electricity and also engages in electricity sales and purchases on a wholesale basis. The subsidiaries of PacifiCorp support its electric utility operations by providing coal mining facilities and services and environmental remediation. PacifiCorp is an indirect subsidiary of MidAmerican Energy Holdings Company (“MEHC”), a holding company based in Des Moines, Iowa, owning subsidiaries that are principally engaged in energy businesses. MEHC is a consolidated subsidiary of Berkshire Hathaway Inc. (“Berkshire Hathaway”). The accompanying unaudited Consolidated Financial Statements have been prepared in accordance with accounting principles generally accepted in the United States of America (“GAAP”) for interim financial information and the U.S. Securities and Exchange Commission’s (the “SEC”) rules and regulations for Form10-Q and Article10 of RegulationS-X. Accordingly, they do not include all of the disclosures required by GAAP for annual financial statements. Management believes the unaudited Consolidated Financial Statements include all adjustments (consisting only of normal recurring adjustments) considered necessary for fair presentation of the financial statements as of September30, 2007, and for the three- and nine-month periods ended September30, 2007 and 2006. A portion of PacifiCorp’s business is of a seasonal nature and, therefore, results of operations for the three- and nine-month periods ended September30, 2007, are not necessarily indicative of the results to be expected for the full year. The accompanying unaudited Consolidated Financial Statements include the accounts of PacifiCorp and its subsidiaries in which it holds a controlling financial interest. Intercompany accounts and transactions have been eliminated. The preparation of the unaudited Consolidated Financial Statements in conformity with GAAP requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the period. Actual results may differ from the estimates used in preparing the unaudited Consolidated Financial Statements. Note2 of Notes to Consolidated Financial Statements included in PacifiCorp’s Transition Report on Form10-K for the nine-month period ended December31, 2006, describes the most significant accounting estimates and policies used in the preparation of the Consolidated Financial Statements. There have been no significant changes in PacifiCorp’s assumptions regarding significant accounting policies during the first nine months of 2007, except as described in Note2. (2)New Accounting Pronouncements In July2006, the Financial Accounting Standards Board (the “FASB”) issued FASB Interpretation No.48, “Accounting for Uncertainty in Income Taxes – an interpretation of FASB Statement No.109”(“FIN48”). PacifiCorp adopted the provisions of FIN48 effective January1, 2007. Under FIN48, tax benefits are recognized only for tax positions that are more likely than not to be sustained upon examination by tax authorities. The amount recognized is measured as the largest amount of benefit that is greater than 50% likely to be realized upon ultimate settlement. Unrecognized tax benefits are tax benefits claimed in PacifiCorp’s tax returns that do not meet these recognition and measurements standards. As of January1, 2007, PacifiCorp had an asset of $22million for uncertain tax positions. PacifiCorp recognized a net increase in the asset of $22million as a cumulative effect of adopting FIN48, which was offset by increases in beginning retained earnings of $13million and deferred income tax liabilities of $9million in the Consolidated Balance Sheet. The $22million as of January1, 2007, was included in other deferred credits in the Consolidated Balance Sheet. 8 Included in the asset of $22million is $14million of net uncertain tax positions that, if recognized, would have an impact on the effective tax rate. The remaining amounts relate to tax positions for which ultimate deductibility is highly certain but for which there is uncertainty as to the timing of such deductibility. Recognition of these tax positions, other than applicable interest and penalties, would not affect PacifiCorp’s effective tax rate. PacifiCorp recognizes interest and penalties accrued related to uncertain tax positions in income tax expense. As of January1, 2007, PacifiCorp had $7million accrued for the receipt of interest, which is included in the asset for uncertain tax positions. Prior to 2006, PacifiCorp filed income tax returns in the U.S. federal jurisdiction and various state jurisdictions. The U.S. Internal Revenue Service has closed examination of PacifiCorp’s income tax returns through its tax year ended March31, 2000. In addition, open tax years related to a number of state jurisdictions remain subject to examination. As a result of the sale of PacifiCorp to MEHC on March21, 2006, Berkshire Hathaway commenced including PacifiCorp in its U.S. federal income tax returns. In February2007, the FASB issued Statement of Financial Accounting Standards (“SFAS”) No.159, “The Fair Value Option for Financial Assets and Financial Liabilities - including an amendment to SFASNo.115”(“SFASNo.159”). SFASNo.159 permits entities to elect to measure many financial instruments and certain other items at fair value. Upon adoption of SFASNo.159, an entity may elect the fair value option for eligible items that exist at the adoption date. Subsequent to the initial adoption, the election of the fair value option should only be made at initial recognition of the asset or liability or upon a remeasurement event that gives rise to new-basis accounting. The decision about whether to elect the fair value option is applied on an instrument-by-instrument basis, is irrevocable and is applied only to an entire instrument and not only to specified risks, cash flows or portions of that instrument. SFASNo.159 does not affect any existing accounting standards that require certain assets and liabilities to be carried at fair value nor does it eliminate disclosure requirements included in other accounting standards. SFASNo.159 is effective for fiscal years beginning after November15, 2007. PacifiCorp does not anticipate electing the fair value option for any existing eligible items. However, PacifiCorp will continue to evaluate items on a case-by-case basis for consideration of the fair value option. In September2006, the FASB issued SFAS No.157, “Fair Value Measurements”(“SFAS No.157”). SFAS No.157 defines fair value, establishes a framework for measuring fair value and expands disclosures about fair value measurements. SFASNo.157 does not impose fair value measurements on items not already accounted for at fair value; rather, it applies, with certain exceptions, to other accounting pronouncements that either require or permit fair value measurements. SFASNo.157 is effective for fiscal years beginning after November15, 2007, and interim periods within those fiscal years. PacifiCorp is currently evaluating the impact of adopting SFASNo.157 on its consolidated financial position and results of operations. (3)Recent Debt Transactions In October2007, PacifiCorp entered into a new unsecured revolving credit facility with total bank commitments of $700million. The facility will support PacifiCorp's commercial paper program and terminates on October23, 2012. Terms and conditions, including borrowing rates, are substantially similar to PacifiCorp's existing revolving credit facility. In October2007, PacifiCorp issued $600million of its 6.25%First Mortgage Bonds due October15,2037. The proceeds will be used to repay short-term debt and for general corporate purposes. In June2007, PacifiCorp redeemed $38million of outstanding preferred stock subject to mandatory redemption, representing the remaining outstanding shares of PacifiCorp’s $7.48NoPar Serial Preferred Stock series. In March2007, PacifiCorp issued $600million of its 5.75% First Mortgage Bonds due April1, 2037. The proceeds were used to repay short-term debt and for general corporate purposes. 9 (4)Risk Management and Hedging Activities PacifiCorp is exposed to the impact of market fluctuations in commodity prices, principally natural gas and electricity. Interest rate risk exists on variable rate debt, commercial paper and future debt issuances. PacifiCorp employs established policies and procedures to manage its risks associated with these market fluctuations using various commodity and financial derivative instruments, including forward contracts, swaps and options. The risk management process established by PacifiCorp is designed to identify, assess, monitor, report, manage and mitigate each of the various types of risk involved in its business. PacifiCorp’s portfolio of energy derivatives is substantially used for non-trading purposes. As of September30, 2007 and December31, 2006, PacifiCorp had no financial derivatives in effect relating to interest rate exposure. The following table summarizes the various derivative mark-to-market positions included in the accompanying Consolidated Balance Sheet as of September30, 2007 (in millions): Accumulated Regulatory Other Derivative Net Assets (Liabilities) Net Assets Comprehensive Assets Liabilities Net (Liabilities) (Income) Loss (1) Commodity $ 314 $ (619 ) $ (305 ) $ 311 $ (3 ) Foreign currency 4 - 4 (4 ) - Total $ 318 $ (619 ) $ (301 ) $ 307 $ (3 ) Current $ 140 $ (160 ) $ (20 ) Non-current 178 (459 ) (281 ) Total $ 318 $ (619 ) $ (301 ) (1) Before income taxes. The following table summarizes the various derivative mark-to-market positions included in the accompanying Consolidated Balance Sheet as of December31, 2006 (in millions): Accumulated Regulatory Other Derivative Net Assets (Liabilities) Net Assets Comprehensive Assets Liabilities Net (Liabilities) (Income) Loss (1) Commodity $ 383 $ (614 ) $ (231 ) $ 233 $ (3 ) Foreign currency 3 - 3 (3 ) - Total $ 386 $ (614 ) $ (228 ) $ 230 $ (3 ) Current $ 151 $ (110 ) $ 41 Non-current 235 (504 ) (269 ) Total $ 386 $ (614 ) $ (228 ) (1) Before income taxes. 10 The following table summarizes the amount of the pre-tax unrealized gains and losses included within the Consolidated Statements of Income associated with changes in the fair value of PacifiCorp’s derivative contracts that are not included in rates (inmillions): Three-Month Periods Nine-Month Periods Ended September30, Ended September30, 2007 2006 2007 2006 Revenues $ (3 ) $ 81 $ 22 $ 333 Operating expenses: Energy costs 9 (146 ) (18 ) (376 ) Operations and maintenance - (1 ) - (2 ) Total unrealized gain (loss) on derivative contracts $ 6 $ (66 ) $ 4 $ (45 ) (5)Commitments and Contingencies Environmental Matters PacifiCorp is subject to numerous federal, state and local environmental laws and regulations, including the Clean Air Act, related air quality standards promulgated by the Environmental Protection Agency (“EPA”) and various state air quality laws; the Endangered Species Act; the Comprehensive Environmental Response, Compensation and Liability Act, relating to environmental cleanups; the Resource Conservation and Recovery Act and similar state laws relating to the storage and handling of hazardous materials; and the Clean Water Act, and similar state laws relating to water quality. These laws have the potential to impact PacifiCorp’s current and future operations. Current and future Clean Air Act and associated requirements will impact the operations of PacifiCorp’s generating facilities and will require PacifiCorp to reduce sulfur dioxide, nitrogen oxides and mercury emissions from current levels through the installation of additional or improved emission controls, the purchase of additional emission allowances, or some combination thereof. PacifiCorp is also subject to various state renewables portfolio standards. The cost of complying with applicable environmental laws, regulations and rules is expected to be material to PacifiCorp’s generation facilities. Additionally, the adoption of stringent limits on greenhouse emissions could significantly impact PacifiCorp’s fossil-fueled facilities, and, therefore, its financial results. PacifiCorp believes it is in material compliance with current environmental requirements. Accrued Environmental Costs PacifiCorp is fully or partly responsible for environmental remediation at various contaminated sites, including sites that are or were part of PacifiCorp’s operations and sites owned by third parties. PacifiCorp accrues environmental remediation expenses when the expense is believed to be probable and can be reasonably estimated. The quantification of environmental exposures is based on many factors, including changing laws and regulations, advancements in environmental technologies, the quality of available site-specific information, site investigation results, expected remediation or settlement timelines, PacifiCorp’s proportionate responsibility, contractual indemnities and coverage provided by insurance policies. The liability recorded as of September30, 2007 and December31, 2006 was $23million and $40million, respectively, and is included in other liabilities and other deferred credits on the accompanying Consolidated Balance Sheets. Environmental remediation liabilities that separately result from the normal operation of long-lived assets and that are associated with the retirement of those assets are separately accounted for as asset retirement obligations. 11 Hydroelectric Relicensing PacifiCorp’s hydroelectric portfolio consists of 48plants with an aggregate plant net owned capacity of 1,158megawatts (“MW”). The Federal Energy Regulatory Commission (the “FERC”) regulates 98% of the net capacity of this portfolio through 18 individual licenses. Several of PacifiCorp’s hydroelectric projects are in some stage of relicensing with the FERC. Hydroelectric relicensing and the related environmental compliance requirements and litigation are subject to uncertainties. PacifiCorp expects that future costs relating to these matters may be significant and will consist primarily of additional relicensing costs, operations and maintenance expense, and capital expenditures. Electricity generation reductions may result from the additional environmental requirements. PacifiCorp had incurred $86million and $79million in costs at September30, 2007 and December31, 2006, respectively, for ongoing hydroelectric relicensing, which are reflected in construction work-in-progress on the Consolidated Balance Sheets. In February2004, PacifiCorp filed with the FERC a final application for a new license to operate the 169-MW nameplate-rated Klamath hydroelectric project in anticipation of the March2006 expiration of the existing license. PacifiCorp is currently operating under an annual license issued by the FERC and expects to continue to operate under annual licenses until the new operating license is issued. In January2007, as part of the relicensing process, the United States Departments of Interior and Commerce filed modified terms and conditions consistent with the March2006 filings, which proposed that PacifiCorp construct upstream and downstream fish passage facilities at the Klamath hydroelectric project’s four mainstem dams. PacifiCorp is prepared to meet and implement the federal agencies’ terms and conditions as part of the project’s relicensing. However, PacifiCorp expects to continue in settlement discussions with various parties in the Klamath Basin area who have intervened with the FERC licensing proceeding to try to achieve a mutually acceptable outcome for the project. Also, as part of the relicensing process, the FERC is required to perform an environmental review. The FERC did not issue its final environmental impact statement in the summer of 2007 as scheduled, and it has provided no new issuance date. Other federal agencies are also working to complete their endangered species analyses by December1,2007. PacifiCorp will need to obtain water quality certifications from Oregon and California prior to the FERC issuing a final license. PacifiCorp currently has applications pending before each state. In the relicensing of the Klamath hydroelectric project, PacifiCorp had incurred $46million and $42million in costs at September30, 2007 and December31, 2006, respectively, which are reflected in construction work-in-progress in the accompanying Consolidated Balance Sheets. While the costs of implementing new license provisions cannot be determined until such time as a new license is issued, such costs could be material. Legal Matters PacifiCorp is party to a variety of legal actions arising out of the normal course of business. Plaintiffs occasionally seek punitive or exemplary damages. PacifiCorp does not believe that such normal and routine litigation will have a material effect on its consolidated financial results. PacifiCorp is also involved in other kinds of legal actions, some of which assert or may assert claims or seek to impose fines and penalties in substantial amounts and are described below. In February2007, the Sierra Club and the Wyoming Outdoor Council filed a complaint against PacifiCorp in the federal district court in Cheyenne, Wyoming, alleging violations of Wyoming state opacity standards at PacifiCorp’s JimBridger plant in Wyoming. Under Wyoming state requirements, which are part of the Jim Bridger plant’s TitleV permit and are enforceable by private citizens under the federal Clean Air Act, a potential source of pollutants such as a coal-fired generating facility must meet minimum standards for opacity, which is a measurement of light that is obscured in the flue of a generating facility. The complaint alleges thousands of violations of asserted six-minute compliance periods and seeks an injunction ordering the JimBridger plant’s compliance with opacity limits, civil penalties of $32,500per day per violation, and the plaintiffs’ costs of litigation. The court granted a motion to bifurcate the trial into separate liability and remedy phases. A five-day trial on the liability phase is scheduled to begin on April21, 2008. The remedy-phase trial has not yet been set. PacifiCorp believes it has a number of defenses to the claims. PacifiCorp intends to vigorously oppose the lawsuit but cannot predict its outcome at this time. PacifiCorp has already committed to invest at least $812million in pollution control equipment at its generating facilities, including the Jim Bridger plant. This commitment is expected to significantly reduce system-wide emissions, including emissions at the JimBridger plant. 12 FERC Issues California Refund Case On June21, 2007, the FERC approved PacifiCorp’s settlement and release of claims agreement (“Settlement”) with Pacific Gas and Electric Company, Southern California Edison Company, San Diego Gas & Electric Company, the People of the State of California, exrel. Edmund G. Brown Jr., Attorney General, the California Electricity Oversight Board, and the California Public Utilities Commission (collectively, the “California Parties”), certain of which purchased energy in the California Independent System Operator (“ISO”) and the California Power Exchange (“PX”) markets during past periods of high energy prices in 2000 and 2001. The Settlement, which was executed by PacifiCorp on April11, 2007, settles claims brought by the California Parties against PacifiCorp for refunds and remedies in numerous related proceedings (together, the “FERC Proceedings”), as well as certain potential civil claims, arising from events and transactions in Western United States energy markets during the period January1,2000 through June20,2001 (the “Refund Period”). Under the Settlement, PacifiCorp made cash payments to escrows controlled by the California Parties in the amount of $16million in April2007, and upon FERC approval of the agreement in June2007, PacifiCorp allowed the PX to release an additional $12million to such escrows, which represented PacifiCorp’s estimated unpaid receivable from the transactions in the PX and ISO markets during the Refund Period, plus interest. The monies held in escrow are for distribution to buyers from the ISO and PX markets that purchased power during the Refund Period. The agreement provides for the release of claims by the California Parties (as well as additional parties that join in the Settlement) against PacifiCorp for refunds, disgorgement of profits, or other monetary or non-monetary remedies in the FERC Proceedings, and provides a mutual release of claims for civil damages and equitable relief. Northwest Refund Case In June2003, the FERC terminated its proceeding relating to the possibility of requiring refunds for wholesale spot-market bilateral sales in the Pacific Northwest between December2000 and June2001. The FERC concluded that ordering refunds would not be an appropriate resolution of the matter. In November2003, the FERC issued its final order denying rehearing. Several market participants filed petitions in the United States Ninth Circuit Court of Appeals (the “NinthCircuit”) for review of the FERC’s final order. On August24, 2007, the Ninth Circuit issued its order on this appeal, concluding that the FERC failed to adequately explain how it considered or examined new evidence showing intentional market manipulation in California and its potential ties to the Pacific Northwest and that the FERC should not have excluded from the Pacific Northwest refund proceeding purchases of energy made by the California Energy Resources Scheduling (“CERS”) division in the Pacific Northwest spot market. The Ninth Circuit remanded the case to the FERC to (i)address the new market manipulation evidence in detail and account for it in any future orders regarding the award or denial of refunds in the proceedings, (ii)include sales to CERS in its analysis, and (iii)further consider its refund decision in light of related, intervening opinions of the court. The Ninth Circuit offered no opinion on the FERC’s findings based on the record established by the administrative law judge and did not rule on the merits of the FERC’s November2003 decision to deny refunds. Due to the remand, PacifiCorp cannot predict the impact of this ruling at this time. 13 (6)Employee Benefit Plans In December2006, non-bargaining employees were notified that PacifiCorp would switch from a traditional final average pay formula for the PacifiCorp Retirement Plan to a cash balance formula effective June1, 2007. As a result of the change, benefits under the traditional final average pay formula were frozen as of May31, 2007, and PacifiCorp’s pension liability and regulatory assets each decreased by $111million. The components of net periodic benefit cost for PacifiCorp’s pension and other postretirement benefit plans were as follows (in millions): Three-Month Periods Nine-Month Periods Ended September30, Ended September30, 2007 2006 2007 2006 Pension: Service cost $ 7 $ 8 $ 21 $ 23 Interest cost 17 19 55 57 Expected return on plan assets (18 ) (18 ) (52 ) (55 ) Net amortization and other costs 6 7 20 25 Net periodic benefit cost $ 12 $ 16 $ 44 $ 50 Other postretirement: Service cost $ 1 $ 2 $ 5 $ 6 Interest cost 8 8 25 24 Expected return on plan assets (7 ) (6 ) (20 ) (19 ) Net amortization and other costs 6 5 15 15 Net periodic benefit cost $ 8 $ 9 $ 25 $ 26 Excluded from the tables above are contributions to certain multi-employer and joint trust union plans of $3million for each of the three-month periods ended September30,2007 and 2006, and $9million and $7million for the nine-month periods ended September30, 2007 and 2006, respectively. Employer Contributions Employer contributions to the pension and other postretirement plans are expected to be $88million and $34million, respectively, in 2007. As of September30, 2007, $85million and $21million of contributions had been made to the pension and other postretirement plans, respectively. Severance PacifiCorp has reviewed its organization and workforce requirements. As a result, PacifiCorp incurred severance expense of $-million and $15million during the three-month periods ended September30, 2007 and 2006, respectively; and $7million and $35million during the nine-month periods ended September30, 2007 and 2006, respectively. 14 (7)Comprehensive Income and Components of Accumulated Other Comprehensive Loss The components of comprehensive income are as follows (in millions): Three-Month Periods Nine-Month Periods Ended September30, Ended September30, 2007 2006 2007 2006 Net income $ 135 $ 59 $ 339 $ 249 Other comprehensive income (loss): Unrecognized amounts on retirement benefits, net of tax of $-; $-; $-; and $- (1 ) - - - Fair value adjustment on cash flow hedges, net of tax of $(1); $14; $-; and $11 (1 ) 22 - 18 Minimum pension liability, net of tax of $-; $-; $-; and $3 - - - 5 Unrealized gains (losses) on marketable securities, net of tax of $-; $1; $-; and $- - 2 - (1 ) Total other comprehensive income (loss) (2 ) 24 - 22 Comprehensive income $ 133 $ 83 $ 339 $ 271 Accumulated other comprehensive loss is included in shareholders’ equity in the Consolidated Balance Sheets and consists of the following components, net of tax (in millions): As of September30, December31, 2007 2006 Unrecognized amounts on retirement benefits, net of tax of $(4) and $(4) $ (6 ) $ (6 ) Fair value adjustment on cash flow hedges, net of tax of $1 and $1 2 2 Total accumulated other comprehensive loss, net $ (4 ) $ (4 ) 15 Item 2.Management’s Discussion and Analysis of Financial Condition and Results of Operations. The following is management’s discussion and analysis of certain significant factors that have affected the financial condition and results of operations of PacifiCorp and its subsidiaries (collectively, “PacifiCorp”) during the periods included herein. Explanations include management’s best estimate of the impact of weather, customer growth and other factors. This discussion should be read in conjunction with PacifiCorp’s historical unaudited Consolidated Financial Statements and the notes thereto included elsewhere in Item1. PacifiCorp’s actual results in the future could differ significantly from the historical results. Forward-Looking Statements This report contains statements that do not directly or exclusively relate to historical facts. These statements are “forward-looking statements” within the meaning of the Private Securities Litigation Reform Act of1995. Forward-looking statements are typically identified by the use of forward-looking words, such as “may,” “could,” “project,” “believe,” “anticipate,” “expect,” “estimate,” “continue,” “potential,” “plan,” “forecast,” “intend,” and similar terms. These statements are based on PacifiCorp’s current intentions, assumptions, expectations and beliefs and are subject to risks, uncertainties and other important factors. Many of these factors are outside PacifiCorp’s control and could cause actual results to differ materially from those expressed or implied by PacifiCorp’s forward-looking statements. These factors include, among others: · The outcome of general rate cases and other proceedings conducted by regulatory commissions or other governmental and legal bodies; · Changes in prices and availability for both purchases and sales of wholesale electricity and purchases of coal, natural gas and other fuel sources that could have a significant impact on generation capacity and energy costs; · Changes in regulatory requirements or other legislation, including limits on the ability of public utilities to recover income tax expense in rates such as Oregon Senate Bill408; · Changes in economic, industry or weather conditions, as well as demographic trends, that could affect customer growth and electricity usage or supply; · A high degree of variance between actual and forecasted load and prices that could impact the hedging strategy and costs to balance electricity load and supply; · Hydroelectric conditions, as well as the cost, feasibility and eventual outcome of hydroelectric relicensing proceedings, that could have a significant impact on electric capacity and cost and on PacifiCorp’s ability to generate electricity; · Performance of PacifiCorp’s generation facilities, including unscheduled outages or repairs; · Changes in, and compliance with, environmental and endangered species laws, regulations, decisions and policies that could increase operating and capital improvement costs, reduce plant output and/or delay plant construction; · The impact of new accounting pronouncements or changes in current accounting estimates and assumptions on financial position and results of operations; · The impact of increases in healthcare costs, changes in interest rates and investment performance on pension and other post-retirement benefits expense, as well as the impact of changes in legislation on funding requirements; · Availability, terms and deployment of capital; · Financial condition and creditworthiness of significant customers and suppliers; 16 · The impact of derivative instruments used to mitigate or manage volume and price risk and interest rate risk and changes in the commodity prices, interest rates and other conditions that affect the value of the derivatives; · Changes in PacifiCorp’s credit ratings; · Timely and appropriate completion of PacifiCorp’s resource procurement process; unanticipated construction delays, changes in costs, receipt of required permits and authorizations, ability to fund capital projects and other factors that could affect future generation plants and infrastructure additions; · Other risks or unforeseen events, including wars, the effects of terrorism, embargos and other catastrophic events; and · Other business or investment considerations that may be disclosed from time to time in the U.S. Securities and Exchange Commission (the “SEC”) filings or in other publicly disseminated written documents. Further details of the potential risks and uncertainties affecting PacifiCorp are described in PacifiCorp’s filings with the SEC, including Item1A. and other discussions contained in this Form10-Q. PacifiCorp undertakes no obligation to publicly update or revise any forward-looking statements, whether as a result of new information, future events or otherwise. The foregoing review of factors should not be construed as exclusive. Results of Operations Overview PacifiCorp’s net income increased $90million during the nine-month period ended September30, 2007, to $339million compared to $249million for the nine-month period ended September30, 2006, primarily due to higher retail revenues and higher net wholesale sales and purchases, partially offset by higher fuel costs. Retail revenues increased due to higher retail prices approved by regulators, as well as continued growth in the number of retail customers and usage. Net margin on wholesale activities increased primarily due to higher average prices on wholesale sales and lower purchased electricity volumes. PacifiCorp’s financial results were further improved by higher output at PacifiCorp’s thermal and wind plants serving the higher retail load. These improvements were partially offset by higher prices of coal, natural gas and purchased electricity, as well as lower hydroelectric generation. Output from PacifiCorp’s thermal plants for the nine-month period ended September30, 2007, increased by 3,135,182megawatt-hours (“MWh”), or 9%, compared to the nine-month period ended September30, 2006, primarily due to the Currant Creek plant becoming fully operational at the end of March2006. Output from PacifiCorp’s wind plants increased by 261,137MWh, or 314%, during the nine-month period ended September30, 2007, compared to the nine-month period ended September30, 2006, primarily due to the Leaning Juniper plant being placed into service in September2006 and the Marengo plant being placed into service in August2007. Output from PacifiCorp’s hydroelectric facilities decreased by 621,155MWh, or 18%, during the nine-month period ended September30, 2007, compared to the nine-month period ended September30, 2006, primarily due to drier than normal conditions in the current period. 17 Three-Month Periods Ended September30, 2007 and 2006 Revenues (dollars in millions) Three-Month Periods EndedSeptember30, Favorable/(Unfavorable) 2007 2006 $ Change % Change Retail $ 904 $ 803 $ 101 13 % Wholesale sales and other 233 294 (61 ) (21 ) Total revenues $ 1,137 $ 1,097 $ 40 4 Retail energy sales (gigawatt - hours) 14,188 13,704 484 4 Wholesale energy sales (gigawatt - hours) 3,129 3,401 (272 ) (8 ) Average retail customers (in thousands) 1,688 1,655 33 2 Retail revenues increased $101million, or 13%, primarily due to: · $60million of increases from higher retail prices approved by regulators; · $28million of increases due to higher average customer usage resulting primarily from warmer weather; and · $14million of increases due to growth in the number of customers. Wholesale sales and other revenues decreased $61million, or 21%, primarily due to: · $84million of decreases due to changes in the fair value of derivative contracts; partially offset by, · $20million of increases in wholesale electric sales primarily due to higher average prices, partially offset by lower volumes. Operating Expenses (in millions) Three-Month Periods EndedSeptember30, Favorable/(Unfavorable) 2007 2006 $ Change % Change Energy costs $ 487 $ 567 $ 80 14 % Operations and maintenance 230 253 23 9 Depreciation and amortization 125 118 (7 ) (6 ) Taxes, other than income taxes 26 27 1 4 Total operating expenses $ 868 $ 965 $ 97 10 18 Energy costs decreased $80million, or 14%, primarily due to: · $155million of decreases due to changes in the fair value of derivative contracts; · $15million of decreases primarily due to the deferral of incurred power costs in accordance with established adjustment mechanisms; and · $3million of decreases due to the prior period loss on the streamflow weather derivative contract; partially offset by, · $54million of increases due to higher volumes of natural gas consumed at higher average prices; · $18million of increases in the cost of coal primarily due to higher average prices; and · $17million of increases in purchased electricity due to higher average prices, partially offset by lower volumes. Operations and maintenance expense decreased $23million, or 9%, primarily due to: · $15million of decreases in employee severance costs; · $5million of decreases in employee expenses, primarily due to reduced workforce; and · $5million of decreases primarily due to asset write-offs in the prior year; partially offset by, · $3million of increases in maintenance costs and related contracts, primarily associated with generation plant overhauls. Depreciation and amortization expenseincreased $7million, or 6%, primarily due to higher plant in service. Interest and Other Expense (Income) (in millions) Three-Month Periods EndedSeptember30, Favorable/(Unfavorable) 2007 2006 $ Change % Change Interest expense $ 76 $ 72 $ (4 ) (6 )% Interest income (3 ) (3 ) - - Allowance for borrowed funds (8 ) (6 ) 2 33 Allowance for equity funds (11 ) (6 ) 5 83 Other 2 (1 ) (3 ) (300 ) Total $ 56 $ 56 $ - - Interest expense increased $4million, or 6%, primarily due to higher average debt balances during the three-month period ended September30, 2007. Allowance for borrowed and equity funds increased $7million, primarily due to higher average qualified construction work-in-progress balances during the three-month period ended September30, 2007. 19 Income Tax Expense Income tax expense for the three-month period ended September30, 2007, increased $61million to $78million from the comparable period in 2006, primarily due to higher pre-tax earnings and income tax accruals for uncertain tax positions in the current period, compared to prior period benefits attributed to the resolution of certain matters previously outstanding with the Internal Revenue Service. The effective tax rates were 37% and 22% for the three-month periods ended September30, 2007 and 2006, respectively. Nine-Month Periods Ended September30, 2007 and 2006 Revenues (dollars in millions) Nine-Month Periods EndedSeptember30, Favorable/(Unfavorable) 2007 2006 $ Change % Change Retail $ 2,455 $ 2,212 $ 243 11 % Wholesale sales and other 735 975 (240 ) (25 ) Total revenues $ 3,190 $ 3,187 $ 3 - Retail energy sales (gigawatt - hours) 40,054 38,637 1,417 4 Wholesale energy sales (gigawatt - hours) 10,117 10,083 34 - Average retail customers (in thousands) 1,680 1,645 35 2 Retail revenues increased $243million, or 11%, primarily due to: · $145million of increases from higher retail prices approved by regulators; · $61million of increases due to higher average customer usage, primarily as a result of more extreme weather conditions and an earlier start to the irrigation season in the current period as compared to the prior period; and · $38million of increases due to growth in the number of customers. Wholesale sales and other revenues decreased $240million, or 25%, primarily due to: · $311million of decreases due to changes in the fair value of derivative contracts; and · $7million of decreases resulting from higher sales of sulfur dioxide emission allowances in the prior period; partially offset by, · $80million of increases substantially due to higher margins on non-physically settled system-balancing transactions and higher average prices on wholesale electric sales. 20 Operating Expenses (in millions) Nine-Month Periods EndedSeptember30, Favorable/(Unfavorable) 2007 2006 $ Change % Change Energy costs $ 1,327 $ 1,451 $ 124 9 % Operations and maintenance 747 787 40 5 Depreciation and amortization 368 347 (21 ) (6 ) Taxes, other than income taxes 77 77 - - Total operating expenses $ 2,519 $ 2,662 $ 143 5 Energy costs decreased $124million, or 9%, primarily due to: · $358million of decreases due to changes in the fair value of derivative contracts; · $27million of decreases primarily due to the deferral of incurred power costs in accordance with established adjustment mechanisms; and · $12million of decreases due to the prior period loss on the streamflow weather derivative contract; partially offset by, · $150million of increases due to higher volumes of natural gas consumed at higher average prices; · $62million of increases in the cost of coal substantially due to higher average prices; and · $54million of increases in purchased electricity primarily due to higher average prices, partially offset by lower volumes. Operations and maintenance expense decreased $40million, or 5%, primarily due to: · $28million of decreases in employee severance costs; · $18million of decreases in employee expenses, primarily due to reduced workforce; · $8million of decreases due to changes in environmental accruals; and · $4million of decreases due to the initial assessment of penalties related to compliance with the FERC standards of conduct for transmission in the prior period; partially offset by, · $22million of increases in maintenance costs and related contracts, primarily associated with generation plant overhauls. Depreciation and amortization expenseincreased $21million, or 6%, primarily due to higher plant in service. 21 Interest and Other Expense (Income) (in millions) Nine-Month Periods EndedSeptember30, Favorable/(Unfavorable) 2007 2006 $ Change % Change Interest expense $ 230 $ 210 $ (20 ) (10 )% Interest income (10 ) (7 ) 3 43 Allowance for borrowed funds (24 ) (16 ) 8 50 Allowance for equity funds (28 ) (18 ) 10 56 Other - (3 ) (3 ) (100 ) Total $ 168 $ 166 $ (2 ) (1 ) Interest expense increased $20million, or 10%, primarily due to higher average debt balances during the nine-month period ended September30, 2007. Allowance for borrowed and equity funds increased $18million, primarily due to higher average qualified construction work-in-progress balances during the nine-month period ended September30, 2007. Income Tax Expense Income tax expense for the nine-month period ended September30, 2007, increased $54million to $164million from the comparable period in 2006, primarily due to higher pre-tax earnings. The effective tax rates were 33% and 31% for the nine-month periods ended September30, 2007 and 2006, respectively. Liquidity and Capital Resources Sources and Uses of Cash PacifiCorp depends on both internal and external sources of liquidity to provide working capital and to fund capital requirements. Short-term cash requirements not met by cash provided by operating activities are generally satisfied with proceeds from short-term borrowings. Long-term cash needs are met through long-term debt issuances and through cash capital contributions from PacifiCorp’s direct parent company, PPWHoldingsLLC (“PPW”). PacifiCorp expects it will need additional periodic equity contributions from its parent over the next several years. Issuance of long-term securities is influenced by levels of short-term debt, cash from operations, capital expenditures, market conditions, regulatory approvals and other considerations. Operating Activities Net cash flows provided by operating activities decreased $26million to $650million for the nine-month period ended September30, 2007, compared to $676million for the nine-month period ended September30, 2006, primarily due to the timing of payments and cash collections and higher fuel costs, partially offset by higher retail revenues and higher net wholesale sales and purchases. Investing Activities Net cash used in investing activities decreased $10million to $1,112million for the nine-month period ended September30, 2007, compared to $1,122million for the nine-month period ended September30, 2006. Capital expenditures totaled $1,136million for the nine-month period ended September30, 2007, compared to $1,113million for the nine-month period ended September30, 2006. Capital spending increased primarily due to wind generation investments. Additional increases resulted from the construction and installation of emission control equipment and various capital projects related to transmission, distribution and other generation facilities. PacifiCorp spent approximately $89million and $73million, excluding non-cash allowance for equity funds used during construction, on emission control environmental projects during the nine-month periods ended September30, 2007 and 2006, respectively. These increases were partially offset by decreases in expenditures, as compared to the previous period, for the construction of the Currant Creek plant, which commenced full combined-cycle operation in March2006, and decreases in expenditures for the construction of the 534-megawatt (“MW”) Lake Side plant, which commenced full combined-cycle operation in September2007. 22 Financing Activities Short-Term Debt PacifiCorp’s short-term debt decreased by $191million during the nine-month period ended September30, 2007, primarily due to the proceeds from the issuance of long-term debt and the capital contributions received during the period, partially offset by capital expenditures and maturities of long-term securities in excess of net cash provided by operating activities. Regulatory authorities limit PacifiCorp to $1.5billion of short-term debt, of which an aggregate principal amount of $206million of commercial paper was outstanding at September30, 2007, with a weighted-average interest rate of 5.3%. Revolving Credit and Other Financing Agreements In October2007, PacifiCorp entered into a new unsecured revolving credit facility with total bank commitments of $700million.The facility will support PacifiCorp's commercial paper program and terminates on October23, 2012. Terms and conditions, including borrowing rates, are substantially similar to PacifiCorp'sexisting revolving credit facility. Under PacifiCorp’s existing unsecured revolving credit facility, total bank commitments of $800million are available through July2011 and $760million for the subsequent year ending July2012. The credit facility supports PacifiCorp’s commercial paper program and includes a variable-rate borrowing option based on the London Interbank Offered Rate (LIBOR) plus0.195%, which varies based on PacifiCorp’s credit ratings for its senior unsecured long-term debt securities. As of September30, 2007, there were no borrowings outstanding under this credit facility. At September30, 2007, PacifiCorp had $518million of standby letters of credit and standby bond purchase agreements available to provide credit enhancement and liquidity support for variable-rate pollution-control revenue bond obligations. In addition, PacifiCorp had approximately $21million of standby letters of credit available to provide credit support for certain transactions as requested by third parties. These committed bank arrangements were all fully available at September30, 2007 and expire periodically through May2012. PacifiCorp’s revolving credit and other financing agreements contain customary covenants and default provisions, including a covenant not to exceed a specified debt-to-capitalization ratio of 0.65to1. At September30, 2007, PacifiCorp was in compliance with the covenants of its revolving credit and other financing agreements. Long-Term Debt In October2007, PacifiCorp issued $600million of its 6.25%First Mortgage Bonds due October15, 2037. The proceeds will be used to repay short-term debt and for general corporate purposes. In March2007, PacifiCorp issued $600million of its 5.75%First Mortgage Bonds due April1, 2037, and used the proceeds to repay short-term debt and for general corporate purposes. During the nine-month period ending September30, 2007, PacifiCorp made scheduled long-term debt repayments of $114million. 23 As a result of the October and March2007 long-term debt issuances, PacifiCorp has $300million available under currently effective SEC shelf registration statements covering future first mortgage bond and unsecured debt issuances. PacifiCorp currently has available state regulatory authority from the Oregon Public Utility Commission (“OPUC”) and the Idaho Public Utility Commission (“IPUC”) to issue up to an additional $300million of long-term debt. An additional filing would be required with the Washington Utilities and Transportation Commission (“WUTC”) prior to any future issuances. In May2007, PacifiCorp was granted an exemption from obtaining prior written approval from the Utah Public Service Commission (“UPSC”) for additional long-term debt issuances. The exemption generally remains in effect as long as PacifiCorp’s senior secured debt maintains investment grade ratings. Common Shareholder’s Capital During the nine-month period ended September30, 2007, PacifiCorp received capital contributions from PPW of $200million. Preferred Stock Redemptions In June2007, PacifiCorp redeemed $38million of outstanding preferred stock subject to mandatory redemption, representing all remaining outstanding shares of PacifiCorp’s $7.48NoPar Serial Preferred Stock series. Future Uses of Cash Dividends PacifiCorp does not currently anticipate that it will declare or pay dividends on common stock during the remainder of the year ending December31,2007. Capital Expenditure Program Estimated capital expenditures, which exclude non-cash allowances for equity funds used during construction, for the year ending December31, 2007, are expected to be approximately $1,644million, which includes $797million for ongoing operations projects, including new connections related to customer growth, $737million for generation development and the related transmission projects, and $110million for emission control equipment to address current and anticipated air quality regulations. The capital expenditures estimate for generation development projects for the year ending December31, 2007, includes the 140-MW MarengoI wind plant that was placed into service in August2007. The estimate also includes construction costs for the development of additional wind generation projects that are expected to increase PacifiCorp’s renewable generation portfolio by 362MW. These wind generation projects are expected to be placed into service through December31, 2008. PacifiCorp continues to pursue additional cost-effective wind-powered generation. The estimated capital expenditures for generation development projects also includes costs to complete the 534-MW Lake Side plant, which was placed into service in September2007, as well as upgrades of other generation plant equipment. Total costs for the Lake Side plant are expected to be approximately $347million, including non-cash allowance for equity funds used during construction. As of September30, 2007, $339million, including $17million in non-cash allowance for equity funds used during construction, had been incurred. In funding its capital expenditure program, PacifiCorp expects to obtain funds required for construction and other purposes from sources similar to those used in the past, including cash provided by operating activities, the issuance of new long-term debt and cash capital contributions from PPW. The availability of capital will influence actual expenditures. The capital expenditure estimates are subject to a high degree of variability based on several factors, including, among others highlighted in “Forward-Looking Statements” above, future decisions arising from PacifiCorp’s Integrated Resource Plan process, changes in regulations, laws and market conditions, as well as the outcomes of rate-making proceedings. Additionally, capital expenditure needs are regularly reviewed by management and may change significantly as a result of such reviews. 24 Integrated Resource Plans As required by state regulators, PacifiCorp uses Integrated Resource Plans (“IRP”) to develop a long-term view of prudent future actions required to help ensure that PacifiCorp continues to provide reliable and cost-effective electric service to its customers. The IRP process identifies the amount and timing of PacifiCorp’s expected future resource needs and an associated optimal future resource mix that accounts for planning uncertainty, risks, reliability impacts and other factors. The IRP is a coordinated effort with stakeholders in each of the six states where PacifiCorp operates. Each state commission that has IRP adequacy rules judges whether the IRP reasonably meets its standards and guidelines at the time the IRP is filed. PacifiCorp requests “acknowledgement” of its IRP filing from the UPSC, the OPUC, the IPUC and the WUTC pursuant to those states’ IRP adequacy rules. The IRP can be used as evidence by parties in rate-making or other regulatory proceedings. PacifiCorp files its IRP on a biennial basis. Additionally, PacifiCorp is required to file draft requests for proposals with the UPSC and the OPUC prior to issuance to the market. In May2007, PacifiCorp released its 2007IRP. The 2007IRP identified a need for approximately 3,171MW of additional resources by summer2016, to be met with a combination of thermal generation, combined heat and power and load control programs. PacifiCorp also plans to procure economic renewable resources, implement energy conservation programs and to use wholesale electricity transactions to make up for the remaining difference between retail load obligations and available resources. PacifiCorp is currently seeking acknowledgement of its 2007IRP from state regulators and expects the acknowledgement process to be complete in 2008. Transmission Investment In May2007, PacifiCorpannounced plans to build in excess of 1,200miles of new transmission lines originating in Wyoming and connecting into Utah, Idaho, Oregon and the desert Southwest. The estimated $4billion investment plan includes projects that will address customers’ increasing electric energy use, improve system reliability and deliver wind and other renewable generation resources to more customers throughout PacifiCorp’s six-state service area and the western region. These transmission lines are expected to be placed into service beginning 2010 through 2014. Credit Ratings PacifiCorp’s credit ratings at September30, 2007, were as follows: Moody’s Standard & Poor’s Issuer/Corporate Baa1 A- Senior secured debt A3 A- Senior unsecured debt Baa1 BBB+ Preferred stock Baa3 BBB Commercial paper P-2 A-1 Outlook Stable Stable In conjunction with its risk management activities, PacifiCorp must meet credit quality standards as required by counterparties. In accordance with industry practice, contractual agreements that govern PacifiCorp’s energy management activities either specifically provide bilateral rights to demand cash or other security if credit exposures on a net basis exceed certain ratings-dependent threshold levels, or provide the right for counterparties to demand “adequate assurances” in the event of a material adverse change in PacifiCorp’s creditworthiness. If one or more of PacifiCorp’s credit ratings decline below investment grade, PacifiCorp would be required to post cash collateral, letters of credit or other similar credit support to facilitate ongoing wholesale energy management activities. At September30, 2007, PacifiCorp’s credit ratings from Standard & Poor’s and Moody’s were investment grade; however, if the ratings fell more than one rating below investment grade, PacifiCorp’s estimated potential collateral requirements would total approximately $419million. PacifiCorp’s potential collateral requirements could fluctuate considerably due to seasonality, market prices and their volatility, a loss of key PacifiCorp generating facilities or other related factors. For a further discussion of PacifiCorp’s credit ratings and their effect on PacifiCorp’s business, refer to Item7 of PacifiCorp’s Transition Report on Form10-K for the nine-month period ended December31, 2006. 25 Contractual Obligations and Commercial Commitments Subsequent to December31, 2006, there were no material changes outside the normal course of business in the contractual obligations and commercial commitments from the information provided in Item7 of PacifiCorp’s Transition Report on Form10-K for the nine-month period ended December31, 2006, other than PacifiCorp’s March2007 issuance of $600million of its 5.75%First Mortgage Bonds due April1, 2037 and October2007 issuance of $600million of its 6.25%First Mortgage Bonds due October15, 2037. Regulatory Matters In addition to the discussion contained herein regarding updates to regulatory matters based upon material changes that occurred subsequent to December31, 2006, refer to Note5 of Notes to Consolidated Financial Statements included in Item1 for additional regulatory matter updates. Federal Regulatory Matters The Bonneville Power Administration Residential Exchange Program The Northwest Power Act, through the Residential Exchange Program, provides access to the benefits of low-cost federal hydroelectricity to the residential and small-farm customers of the region’s investor-owned utilities. The program is administered by the Bonneville Power Administration (the“BPA”) in accordance with federal law. Pursuant to agreements between the BPA and PacifiCorp, benefits from the BPA are passed through to PacifiCorp’s Oregon, Washington and Idaho residential and small-farm customers in the form of electricity bill credits. In October2000, PacifiCorp entered into a settlement agreement with the BPA that provided Residential Exchange Program benefits to PacifiCorp’s customers from October2001 through September2006. In May2001, PacifiCorp entered into a load reduction agreement with the BPA which eliminated the BPA’s obligation to deliver power to PacifiCorp from October2001 through September2006 in exchange for cash payments. This agreement also contained a “reduction of risk discount” provision which provided that the BPA would reduce the cash payments to PacifiCorp if by December1, 2001, PacifiCorp and other utilities were able to negotiate and enter into settlement agreements with the publicly owned utilities and other of the BPA’s preference customers dismissing certain lawsuits. If these parties did not reach settlement by the specified date, the clause would expire and the BPA would make cash payments to PacifiCorp based on the original rate for the October2002 through September2006 period. Settlement was not reached and the clause expired obligating the BPA to make the full cash payment to PacifiCorp. In May2004, PacifiCorp, the BPA and other parties executed an additional agreement which modified both the October2000 and May2001 agreements that provides for a guaranteed range of benefits to customers from October2006 through September2011. Several publicly owned utilities, cooperatives and the BPA’s direct-service industry customers filed lawsuits against the BPA with the United States Ninth Circuit Court of Appeals (the “Ninth Circuit”) seeking review of certain aspects of the BPA’s Residential Exchange Program, as well as challenging the level of benefits previously paid to investor-owned utility customers.In May2007, the Ninth Circuit issued two decisions. The first decision sets aside the October2000 Residential Exchange Program settlement agreement as being inconsistent with the BPA’s settlement authority. The second decision holds, among other things, that the BPA acted contrary to law when it allocated to its preference customers, which include public utilities, cooperatives and federal agencies, part of the costs of the October2000 settlement the BPA reached with its investor-owned utility customers. As a result of the ruling, in May2007, the BPA notified the Pacific Northwest’s six utilities, including PacifiCorp, that it was immediately suspending payments. This has resulted in increases to PacifiCorp’s residential and small farm customers’ electric bills in Oregon, Washington and Idaho. Because the benefit payments from the BPA are passed through to PacifiCorp’s customers, the outcome of this matter is not expected to have a significant effect on PacifiCorp’s consolidated financial results. In October2007, the Ninth Circuit issued one published decision and three unpublished decisions. The published decision remanded the May2004 agreements modifying the October2000 and May2001 agreements to the BPA for further action consistent with the Ninth Circuit’s May2007 decisions. The other three unpublished decisions dismiss cases in which the publicly owned utilities sought review of the BPA’s decision to implement the reduction of risk discount provision and make the full cash payment to PacifiCorp. 26 Hydroelectric Decommissioning Powerdale Hydroelectric Project – (Hood River, Oregon) In June2003, PacifiCorp entered into a settlement agreement to remove the 6-MW nameplate-rated Powerdale plant rather than pursue a new license, based on an analysis of the costs and benefits of relicensing versus decommissioning. Removal of the Powerdale plant and associated project features, which is subject to the FERC and other regulatory approvals, is projected to cost $6million excluding inflation. Removal of the plant is scheduled to commence in 2010. However, in November2006, flooding damaged the Powerdale plant and rendered its generating capabilities inoperable. In February2007, the FERC granted PacifiCorp’s request to cease generation at the project until decommissioning activities begin. Also in February2007, PacifiCorp submitted a request to the FERC to allow it to defer the remaining net book value and any additional removal costs of this project as a regulatory asset. In May2007, the FERC issued an order which approved PacifiCorp’s proposed accounting entries, thereby allowing PacifiCorp to reclassify the net book value and the estimated removal costs to a regulatory asset. PacifiCorp has filed with its state commissions to recover these costs. State Regulatory Actions The following discussion provides a state-by-state update based upon significant changes that occurred subsequent to December31, 2006. Utah In June2007, the second phase of PacifiCorp’s general rate case filed in March2006 became effective, adjusting the rate increase from $85million to $115million. Under the terms of the stipulation in the case, PacifiCorp has agreed not to file another rate case before December11, 2007, with new rates to become effective no earlier than August2008. Oregon In July2007, as part of PacifiCorp’s annual compliance filing with the OPUC to update forecasted net power costs, PacifiCorp requested an increase of approximately $30million, or an average price increase of 3%, to take effect January1, 2008. The annual filing, called the transition adjustment mechanism (“TAM”), will be adjusted for new contracts through October2007 and for other changes to forecasted net power costs, such as coal and natural gas prices, through November2007. The OPUC issued an order on October17, 2007, which is expected to reduce the requested increase by approximately $9 million. The final net power cost increase under the TAM will be determined in November2007, after PacifiCorp’s annual filing is updated for the changes to forecasted net power costs. In August2007, PacifiCorp filed a renewable cost adjustment clause that will allow for timely recovery of the costs to implement Oregon’s Renewable Portfolio Standard (“RPS”) between rate cases. The RPS requires the OPUC to approve an automatic adjustment clause for timely recovery of these costs by January1, 2008. In October2007, PacifiCorp filed its first tax report under Oregon Senate Bill408 (“SB408”), which was enacted in September2005. The filing indicates that in 2006, PacifiCorp paid $33million more in federal, state and local taxes than was reflected in rates to its retail customers. SB408 requires that PacifiCorp and other large regulated, investor-owned utilities that provide electric or natural gas service to Oregon customers file an annual tax report with the OPUC. The filing will be subject to a 180-day procedural schedule with rates potentially effective June2008. 27 Wyoming In June2007, PacifiCorp filed a general rate case with the Wyoming Public Service Commission (“WPSC”) requesting an increase of $36million annually, or an average price increase of 8%. In addition, PacifiCorp requested approval of a new renewable resource mechanism and a marginal cost pricing tariff to better reflect the cost of adding new generation. PacifiCorp expects the new rates to become effective by May2008. Washington In October2006, PacifiCorp filed a general rate case with the WUTC for an annual increase of $23million, or 10%. As part of the filing, PacifiCorp proposed a Washington-only cost-allocation methodology, which is based on PacifiCorp’s western resources. The rate case included a five-year pilot period on the proposed allocation methodology and a power cost adjustment mechanism (“PCAM”). On June21, 2007, the WUTC issued an order approving a rate increase of $14million, or an average price increase of 6%, effective June27, 2007, and accepted PacifiCorp’s proposed allocation methodology for a five-year pilot period. The WUTC found that PacifiCorp demonstrated the need for a PCAM, but it did not approve the design of the proposal in this case. The order authorized PacifiCorp to file a revised PCAM proposal, with or without a request to file power cost-only rate cases, outside the context of a general rate case within 12months of the order. Idaho In June2007, PacifiCorp filed a general rate case with the IPUC for an annual increase of $18million, or an average price increase of 10%, with a request for an effective date of January1, 2008. A hearing on the general rate case has been scheduled for November6, 2007. California In August2007, PacifiCorp filed an energy cost adjustment clause application with the California Public Utilities Commission (“CPUC”) to update actual and forecasted net variable power costs, requesting a rate increase of $6million, or 8% overall, with an effective date of January1, 2008. In October2007, PacifiCorp filed two advice letter filings requesting authority to implement components of the post test-year adjustment mechanism.The combined requested increase would total $2million, or 2%, and would be effective January1, 2008. Depreciation Rate Changes In August2007, PacifiCorp filed applications with the respective regulatory commissions in Utah, Oregon, Wyoming, Washington and Idaho to change the rates of depreciation, based on a new depreciation study. PacifiCorp expects that the state regulatory commissions will make the results of the new depreciation study effective beginning January1, 2008. 28 Environmental Matters In addition to the discussion contained herein, refer to Note5 of Notes to Consolidated Financial Statements included in Item1 of this report and Item1 of PacifiCorp’s Transition Report on Form10-K for the nine-month period ended December31, 2006, for additional information regarding certain environmental matters affecting PacifiCorp’s operations. Renewable Portfolio Standards The RPS requirements described below could significantly impact PacifiCorp’s financial results. Resources that meet the qualifying electricity requirements under the RPS vary from state-to-state. Each state’s RPS require some form of compliance reporting and PacifiCorp can be subject to penalties in the event of non-compliance. In November2006, Washington voters approved a ballot initiative establishing a RPS requirement for qualifying electric utilities, including PacifiCorp. The requirements are 3% of retail sales in 2012 through 2015, 9% of retail sales in 2016 through 2019 and 15% of retail sales in 2020. The WUTC has undertaken a rulemaking proceeding to implement the initiative. PacifiCorp expects to be able to recover its costs of complying with the RPS, either through rate cases or an adjustment mechanism. In June2007, the Oregon Renewable Energy Act (the “Act”) was adopted, providing a comprehensive renewable energy policy for Oregon. Subject to certain exemptions and cost limitations established in the Act, PacifiCorp and other qualifying electric utilities must meet minimum qualifying electricity requirements for electricity sold to retail customers of at least 5% in 2011 through 2014, 15% in 2015 through 2019, 20% in 2020 through 2024, and 25% in 2025 and subsequent years. The Act requires the OPUC to establish an automatic adjustment clause or other timely mechanism to allow the electric utility to recover prudently incurred costs of its investments in renewable energy facilities and associated transmission costs. The OPUC and the Oregon Department of Energy have undertaken rulemaking proceedings to implement the initiative. PacifiCorp expects to be able to recover its costs of complying with the RPS through the automatic adjustment mechanism. California law requires electric utilities to increase their procurement of renewable resources by at least 1% of their annual retail electricity sales per year so that 20% of their annual electricity sales are procured from renewable resources by no later than December31, 2010. However, PacifiCorp and other small multi-jurisdictional utilities (“SMJU”) are currently awaiting further guidance from the CPUC on the treatment of SMJUs in the California RPS program. PacifiCorp has filed comments requesting SMJU rules for flexible compliance with annual targets. PacifiCorp expects rules governing the treatment of SMJUs and any specific flexible compliance mechanisms to be released by CPUC staff for public review in 2007. Absent further direction from the CPUC on treatment of SMJUs, PacifiCorp cannot predict the impact of the California RPS on its financial results. Climate Change As a result of increased attention to climate change in the United States, numerous bills have been introduced in the current session of the United States Congress that would reduce greenhouse gas emissions in the United States. Congressional leadership has made climate change legislation a priority, and many congressional observers expect to see the passage of climate change legislation within the next several years. In addition, nongovernmental organizations have become more active in initiating citizen suits under existing environmental and other laws. In April2007, a United States Supreme Court decision concluded that the Environmental Protection Agency (“EPA”) has the authority under the Clean Air Act to regulate emissions of greenhouse gases from motor vehicles. In addition, pending cases that address the potential public nuisance from greenhouse gas emissions from electricity generators and the EPA’s failure to regulate greenhouse gas emissions from new and existing coal-fired plants are expected to become active. Furthermore, while debate continues at the national level over the direction of domestic climate policy, several states have developed state-specific laws or regional legislative initiatives to reduce greenhouse gas emissions, including Oregon, Washington, California and several Northeastern states, and individual state actions to regulate greenhouse gas emissions are likely to increase. The impact of any pending judicial proceedings and any pending or enacted federal and state climate change legislation and regulation cannot be determined at this time; however, adoption of stringent limits on greenhouse gas emissions could significantly impact PacifiCorp’s current and future fossil-fueled facilities, and, therefore, its financial results. 29 In February2007, the governors of California, Arizona, New Mexico, Oregon and Washington signed the Western Regional Climate Action Initiative (the “Western Climate Initiative”) that directed their respective states to develop a regional target for reducing greenhouse gases by August2007.Utah joined the Western Climate Initiative in May2007. The states in the Western Climate Initiative recently announced a target of reducing greenhouse gas emissions by 15% below 2005 levels by 2020, with Utah establishing its reduction goal by August2008. By August2008, they are expected to devise a market-based program, such as a load-based cap-and-trade program for the electric sector, to reach the regional target. The Western Climate Initiative participants also have agreed to participate in a multi-state registry to track and manage greenhouse gas emissions in the region. The Washington and Oregon governors enacted legislation in May2007 and August2007, respectively, establishing economy-wide goals for the reduction of greenhouse gas emissions in their respective states. Washington’s goals seek to, (i)by 2020, reduce emissions to 1990levels; (ii)by 2035, reduce emissions to 25% below 1990levels; and (iii)by 2050, reduce emissions to 50% below 1990levels, or 70% below Washington’s forecasted emissions in 2050. Oregon’s goals seek to, (i)by 2010, cease the growth of Oregon greenhouse gas emissions; (ii)by 2020, reduce greenhouse gas levels to 10% below 1990levels; and (iii)by 2050, reduce greenhouse gas levels to at least 75% below 1990levels. Each state’s legislation also calls for state government-developed policy recommendations in the future to assist in the monitoring and achievement of these goals. The impact of the enacted legislation on PacifiCorp cannot be determined at this time. New Accounting Pronouncements For a discussion of new accounting pronouncements affecting PacifiCorp, refer to Note2 of Notes to Consolidated Financial Statements included in Item1. Critical Accounting Policies Certain accounting policies require management to make estimates and judgments concerning transactions that will be settled in the future. Amounts recognized in the financial statements from such estimates are necessarily based on numerous assumptions involving varying and potentially significant degrees of judgment and uncertainty. Accordingly, the amounts currently reflected in the financial statements will likely increase or decrease in the future as additional information becomes available. Estimates are used for, but not limited to, the accounting for the effects of certain types of regulation, derivatives, pension and postretirement obligations, income taxes and revenue recognition - unbilled revenue. For additional discussion of PacifiCorp’s critical accounting policies, see Item7 of PacifiCorp’s Transition Report on Form10-K for the nine-month period ended December31, 2006. PacifiCorp’s critical accounting policies have not changed materially since December31, 2006, other than the adoption of Financial Accounting Standards Board Interpretation No.48, “Accounting for Uncertainty in Income Taxes – an interpretation of FASB Statement No.109.” 30 Item 3.Quantitative and Qualitative Disclosures About Market Risk. For quantitative and qualitative disclosures about market risk affecting PacifiCorp, see Item7A of PacifiCorp’s Transition Report on Form10-K for the nine-month period ended December31, 2006. PacifiCorp’s exposure to market risk has not changed materially since December31, 2006, except as described below. Commodity Price Risk PacifiCorp measures the market risk in its electricity and natural gas portfolio daily, utilizing a historical Value-at-Risk ("VaR") approach and other measurements of net position. VaR represents an estimate of possible changes at a given level of confidence in fair value that would be measured on its portfolio assuming hypothetical movements in forward market prices and is not necessarily indicative of actual results that may occur. One of the key assumptions utilized in the VaR computations is expected retail load levels. In May2007, PacifiCorp completed its periodic update of its estimated long-term retail load levels, which affected the VaR computation. The updated estimate indicates an increase in PacifiCorp’s long-term retail loads due to higher levels of industrial activity, primarily in the natural resource development and manufacturing industries, in several states. The increase also reflects accelerated expected growth rates in the number of retail customers and usage in Oregon and Utah. As of September30, 2007, PacifiCorp’s estimated potential one-day unfavorable impact on fair value of the electricity and natural gas commodity portfolio over the next 48months was $8million, as measured by the VaR computations described above, compared to $16million as of December31, 2006. The minimum, average and maximum daily VaR (one-day holding periods) are as follows (in millions): Three-Month Period Nine-Month Period EndedSeptember30,2007 EndedSeptember30,2007 Minimum VaR (measured) $ 8 $ 8 Average VaR (calculated) 9 13 Maximum VaR (measured) 11 20 PacifiCorp maintained compliance with its VaR limit procedures during the nine-month period ended September30, 2007. Changes in markets inconsistent with historical trends or assumptions used could cause actual results to exceed predicted limits. Item 4.Controls and Procedures. An evaluation was performed under the supervision and with the participation of PacifiCorp’s management, including the chief executive officer and chief financial officer, regarding the effectiveness of the design and operation of PacifiCorp’s disclosure controls and procedures (as defined in Rule13a-15(e) promulgated under the Securities and Exchange Act of1934, as amended) as of September30, 2007. Based on that evaluation, PacifiCorp’s management, including the chief executive officer and chief financial officer, concluded that PacifiCorp’s disclosure controls and procedures were effective. There have been no changes during the quarter covered by this report in PacifiCorp’s internal control over financial reporting that has materially affected, or is reasonably likely to materially affect, PacifiCorp’s internal control over financial reporting. 31 PART II - OTHER INFORMATION Item 1.Legal Proceedings. For a description of certain legal proceedings affecting PacifiCorp, refer to Item3 of PacifiCorp’s Transition Report on Form10-K for the nine-month period ended December31, 2006. Material developments to these proceedings during the nine-month period ended September30, 2007, are included in Note5 of Notes to Consolidated Financial Statements included in Item1. Item 1A.Risk Factors. There has been no material change to PacifiCorp’s risk factors from those disclosed in Item1A of PacifiCorp’s Transition Report on Form10-K for the nine-month period ended December31, 2006. Item 2.Unregistered Sales of Equity Securities and Use of Proceeds. Not applicable. Item 3.Defaults Upon Senior Securities. Not applicable. Item 4.Submission of Matters to a Vote of Security Holders. Not applicable. Item 5.Other Information. Not applicable. Item 6.Exhibits. The exhibits listed on the accompanying Exhibit Index are filed as part of this Quarterly Report. 32 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. PACIFICORP (Registrant) Date: November2, 2007 /s/ David J. Mendez David J. Mendez Senior Vice President and Chief Financial Officer 33 EXHIBIT INDEX Exhibit No. Description 15 Letter Re: Unaudited Interim Financial Information. 31.1 Chief Executive Officer’s Certificate Pursuant to Section302 of the Sarbanes-Oxley Act of 2002. 31.2 Chief Financial Officer’s Certificate Pursuant to Section302 of the Sarbanes-Oxley Act of 2002. 32.1 Chief Executive Officer’s Certificate Pursuant to Section906 of the Sarbanes-Oxley Act of 2002. 32.2 Chief Financial Officer’s Certificate Pursuant to Section906 of the Sarbanes-Oxley Act of 2002. 99 $700,000,000 Credit Agreement dated as of October23, 2007 among PacifiCorp, The Banks Party thereto, The Royal Bank of Scotland plc, as Syndication Agent, and Union Bank of California, N.A., as Administrative Agent. 34
